Case:17-04788-jwo Doc #:55 Filed: 07/30/2021 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Dorothy J. Moore § 17-04788
§ HON. James W. Boyd
Debtor(s) § Filed: 10/16/2017

APPLICATION FOR ADDITIONAL ATTORNEY FEES
AND/OR RECOVERY OF COSTS ADVANCED

Application is made by the undersigned for allowance of reasonable attorney fees and expenses of
$1071.68 to be paid from the monies paid in by or on behalf of the Debtor, under the provision of
Debtor’s Chapter 13 estate. Services rendered for the Debtor are as follows:

See Attached Statements

Applicant has not shared or agreed to share such compensation (either paid or to be paid) with any
other person than employees of the law firm he is associated with. This is the Third application for
compensation and reimbursement of expenses. The total fees requested in this application are
$1061.00; the total costs advanced requested are $10.68. The fees requested and approved in this
matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3,650.00 0.00 3,650.00 0.00 1/5/2018
1,019.00 27.44 1,004.00 27.44 7/22/2019
1,429.00 26.32 1,429.00 26.32 4/23/2020

Approved fees and expenses remain unpaid in the amount of $_0.00_.
This application is not filed less than 120 days after prior application to the Court.

Wherefore, Applicant seeks approval of attorney fees and costs advanced in the amount of
$1071.68, and that the same be paid through the Plan by Debtors’ Chapter 13 Trustee.

Dated: 7/30/2021 /s/
Jeffrey D. Mapes (P70509)
Mapes Law Offices
Attorney for Debtor(s)
29 Pearl St NW Suite 305
Grand Rapids, MI 49503
(616) 719-3847
Case:17-04788-jwo Doc #:55 Filed: 07/30/2021 Page 2 of 10

 

 

SUMMARY SHEET
IN RE: §
§
Dorothy J. Moore § 17-04788
§ HON. James W. Boyd
Debtor(s) § Filed: 10/16/2017
Fees & Expenses Previously Requested: $6151.76
Fees & Expenses Previously Awarded: $6136.76
NAME OF APPLICANT: Mapes Law Offices
ROLE IN THIS CASE: Attorney for Debtor(s)
CURRENT APPLICATION: Fees Requested: $1061.00
Expenses Requested: $10.68
Fee Application
Hours Per Hour Total for
Billed Rate Application
Attomeys:
Jeffrey D. Mapes 0.40 $275.00* $110.00
George J. George 3.30 $220.00 $726.00
Paraprofessionals:
Keaton F. Kolbe 1.60 $125.00 $200.00
Jeffrey A. Radike 0.20 $125.00 $25.00
TOTAL HOURS BILLED: 3.70

(Excluding Paraprofessionals)

* Jeffrey D. Mapes was approved to bill $275.00 per hour on 06/30/2019.
Case:17-04788-jwo Doc #:55 Filed: 07/30/2021 Page 3 of 10

Law Office of Jeffrey Mapes

29 Pearl St. NW Ste. 305
Grand Rapids, Ml 49503
United States

Dorothy Jean Moore
331 Fox SW
Grand Rapids, Ml 49507

17-04788

Moore, Dorothy J.

Services
“Date: Attorney : EES Bos o 2 _ Notes
04/15/2020 KFK

“08/28/2020 KFK

DEAD re: fee app - prep only

osiosi2020 GJG
08/21/2020 OG

“99/01/2020 GS

for next week.

‘097092020 KF -
‘09/16/2020 MAR : tr n pa
‘09/17/2020 GIG.
restore plan feasibility.
09/18/2020 GIG raffle
for review/signing.

09/21/2020 KF Email client re MTD and plan.

"99/23/2020 GIG
trustee's s motion to dismiss

09/25/2020 GJG

Page 1 of3

Phone cal from oient to discuss loss 5 of in income,
Call from clon re: retirement cptions

Client needs to discuss her loss of Income and job
search. Review docs and em, ail with questions.

Phone Appt: Phone apot to discuss options re loss of
job and motion to dismiss. Need more info. Asked
debtor for additional documentation and set follow up
Email client re docs needed.

Call from client re ‘making plan payments.

Phone Appt: Phone Appt to discuss MTD. ‘Debtor
decided to give it a try with the higher payment to

Draft/File Documents: Draft second post-confir imation
amended plan and amended schedules, mail to Debtor

Draft/File Documents: Draft and fi le response to

Tax 1 return review: Review 2019 tax returns sand
compare income to Schedule |. Delegated to KFK to
redact and upload returns to trustee.

Quantity -

0.10

0.30
0. 30

0.50

0.50

0.20

0.30

0.30
0.30

0,30

0.20

0.50 $220.00 $110.00

INVOICE

Invoice # 446
Date: 07/30/2021
Due On: 08/29/2021

“Rate Total
$125.00 $12.50
$125.00 $87.50 50
$220.00 $66.00
~ $220.00 $110.00

$220.00 $110.00

$126. 00 $25.00

$126. 00 "$26. 00
$220.00 - $66. 00

$125.00 $37, 50.
$220.00 $66 00

$220.00 $66.00
Case:17-04788-jwo Doc #:55 Filed: 07/30/2021

10/07/2020

Page 4 of 10

Invoice # 446 - 07/30/2021

 

 

 

 

Page 2 of 3

KFK Call from alent re e retirement account and contributions. 0.20 128. 00 $25, 00
11/46/2020 KFK Call to client to: see if she rec'd/mailed the amendment 0.10 “$125. 00 $1 2. 50
docs back. She said she mailed them back right after
she got them. Email JDM and KLM to see if either of
them have them by chance.
11/18/2020 KFK Call to client for unemployment income e docs. ‘She gets 0.10 $125.00 $12.50
it on a debit card. She's going to get a transaction
summary showing the deposits.
“1128/2020 KFK Mailed letter to client with new payment amount 0.10 $125. 00 $12, 50
12/23/2020 KFK Called client following upon n detit card statements 0.10 $125. 00 $12.50
showing unemployment deposits. She's waiting on
them from the debit card company. She's going to
follow up with them and let me > know the status.
-orvoara024 “@JG Email to client re @ MTD. 0.20 $220. 00 $44.00
‘1052021 SIG Review statements from otent, emai ii 6.20 $220. 00 $44.00
oni or2021. “UG Respond to trustee email re MTD, 0.20 $220. 00 $44.00
‘oa/tf202t KFK Mailed letter to client showing wo i is spald in nthe bk 0.10 | $126. 00 $12.50
“07/30/2021 “JDM Prepare itemized statement, draft fee application and 0.40 $275.00 $110.00
related documents.
Services Subtotal $1,061.00
Expenses
“Date! ae “Notes Quantity Rate Total
09/18/2020 Postage-Stamp: Postage to mail plan amendment to debtor for her 1.00 $0.50 $0.50
to sign.
1123/2020 Postage-Stamp: Mailed letter to aiont re: new payment amount 1.00 $0. 60 $0. 50
“Odi 3/2021 Postage - Metered: Mailed statement from Tee s website showing 1.00 $0. 54 $0. 51
payees to client
07/30/2021 Copies: Copies for Fee Application 28, 00 $0. 20 $5.60
07/30/2021 Postage-Stamp: Postage for Fee Application 1. 00 $0. st $3.57
“Expenses Subtotal $10.68
Time Keeper coe “pegition 0 Quantity ‘Rate “ Tetal:
George J. George Associate Attorney 3.3 $220.00 $726.00
Jeff Mapes Managing Partner 0.4 $275.00 $110.00
Case:17-04788-jwo Doc #:55 Filed: 07/30/2021 Page 5 of 10

Keaton Kolbe Non-Attorney

Jeff Radike Non-Aitorney

Detailed Statement of Account

Current Invoice

— Invoice Number Due On’ Amount Due.

446 08/29/2021 $1,071.68

Invoice # 446 - 07/30/2021

 

Please make all amounts payable to: Law Office of Jeffrey Mapes

Please pay within 30 days.

Page 3 of 3

1.6 $125.00 $200.00

0.2 $125.00 $25.00
Subtotal $1,071.68

Total $1,071.68

‘Payments Received, Balance Due
$0.00 : $1,071.68
Outstanding Balance $1,071.68
Total Amount Outstanding $1,071.68
Case:17-04788-jwo Doc #:55 Filed: 07/30/2021 Page 6 of 10

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE:

17-04788
HON. James W. Boyd
Filed: 10/16/2017

Dorothy J. Moore

COG 0G 6On 6On Uo

Debtor(s)

NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST OF
APPLICATION FOR PROFESSIONAL FEES PURSUANT TO RULE 2016
AND NOTICE OF RIGHT TO OBJECT

Take Notice that the following professionals persons have submitted an application to the
Bankruptcy Court for the allowance of fees and expenses as listed below:

 

 

 

 

 

 

Professional Fees Expenses Fees Previously
Requested | Requested Allowed by Court

Mapes Law Offices, 29 Pearl St. NW, $1061.00 | $10.68 $6,136.76

Ste. 305, Grand Rapids MI 49503

 

 

The fees requested will be paid pursuant to the terms of the confirmed Chapter 13 Plan. Approval
of the requested compensation is anticipated to have the following impact on unsecured creditors:

(X) Allowance of the fees will reduce the amount paid to general unsecured creditors.

(X) Allowance of the fees may delay payment to general unsecured creditors.

( ) Allowance of the fees should have no impact on the dividend to general unsecured creditors.
() Allowance of the fees will increase the plan length by _—s months, foratotal of ___ months.
( ) Other:

 

NOTE: The application is available for public review at the Clerk’s Office, (One Division North,
Grand Rapids, MI 49503) or (202 West Washington Street, 3rd Floor, Marquette, MI 49855)
Monday - Friday from 8:00 a.m. to 4:00 p.m. No hearing will be set before the Court unless a
written objection to this application is timely filed with the Clerk of the Bankruptcy Court. If you
have an objection, you have twenty-one (21) days from the date of this notice in which to file such
written objection. In the event that an objection is filed, a subsequent notice will be sent to you of
the date, time and location of the hearing on the objection.

Any Objection must be timely filed with: U.S. Bankruptcy Court WDMI, One Division Ave. NW,
Rm. 200 Grand Rapids, MI 49503 A copy of any objection must also be served upon Jeffrey D.
Mapes PLC, 29 Pearl St. NW, Ste. 305, Grand Rapids MI 49503.

Date Notice Served: 7/30/2021 __fs/
Jeffrey D. Mapes, Attorney for the Debtor(s)
Case:17-04788-jwo Doc #:55 Filed: 07/30/2021 Page 7 of 10

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Dorothy J. Moore §  17-04788
§ HON. James W. Boyd
Debtor(s) § Filed: 10/16/2017

ORDER APPROVING APPLICATION FOR ADDITIONAL ATTORNEY
FEES AND/OR RECOVERY OF COSTS ADVANCED

Present: HON. James W. Boyd
Bankruptcy Judge

This matter having come before the Court upon the Application for Additional Attorney Fees
and/or Recovery of Costs Advanced, by Mapes Law Offices, Counsel for the Debtor(s); Notice to
Creditors and Other Parties of Interest having been served upon all interested parties on or about
7/30/2021; no written objections to said Notice having been filed, and the Court being otherwise
fully advised in the premises from which entry of an order appears proper, THEREFORE,

IT iS HEREBY ORDERED that the Application for Additional Attorney Fees and/or Recovery of

Costs Advanced in this case be allowed in the amount of $1071.68. Fees requested and approved
in this matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3,650.00 0.00 3,650.00 0.00 1/5/2018
1,019.00 27.44 1,004.00 27.44 7/22/2019
1,429.00 26.32 1,429.00 26.32 4/23/2020

Leaving a balance of $1071.68 in additional fees to be paid by the Trustee through the Chapter 13
Plan.

IT IS FURTHER ORDERED that a copy of this Order shall be served upon Debtors: 331 Fox SW,
Grand Rapids, MI 49507; Chapter 13 Trustee, PO Box 51109, Kalamazoo MI, 49005; U.S.
Trustee, 125 Ottawa NW, Suite 202R, Grand Rapids, MI 49503; and, Mapes Law Offices, Counsel
for Debtor(s), 29 Pearl St NW, Suite 305, Grand Rapids MI 49503.

END ORDER.
Case:17-04788-jwo Doc #:55 Filed: 07/30/2021 Page 8 of 10

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Dorothy J. Moore § 17-04788
§ HON. James W. Boyd
Debtor(s) § Filed: 10/16/2017

CERTIFICATE OF SERVICE
Document(s) Served:

1. Application for Addition Attorney Fees and/or Recovery of Costs
Advanced

2. Itemized Statement

. Notice of & Opportunity to Object te Application for Additional Attorney

Fees and/or Recovery of Costs

4. Proposed Order Approving Application for Additional Attorney Fees and/or
Recovery of Costs

5. Certificate of Service

ve)

Person(s) Served:

1. See attached Creditor Matrix
The undersigned certifies under penalty of perjury that he or she has on the date shown below, by
first class U.S. mail addressed to their respective address of record in this case, served a true copy
of the documents listed above on the parties listed above. Any parties not served have been
indicated by a large X across their address.

I declare that the statement above is true to the best of my information, knowledge and belief.

Dated: 7/30/2021 {sf

 

Jeffrey D. Mapes

Mapes Law Offices

29 Pearl Street NW, Suite 305
Grand Rapids, MI 49503
Case:17-04788-jwo Doc #55 Filed: 07/30/2021

Label Matrix for local noticing
0646-1

Case 17-04788-jwb

Western District of Michigan
Grand Rapids

Fri dul 30 12:15:43 EDT 2021

Angelo oor
331 Fox HW
Grand Raps "Mg 49507-1548

Bayview Loan Servicing, LLC
4425 Ponce De Leon Blyd., Sth Floor
Coral Gables Fi 33146-1873

 

ou al
P.O, Bagei83834
ArlLinggon 3X, 76096-3834

Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346

Philadelphia PA 19101-7346

 

    

Treasury Building
Lansing, MI 48922-0001

Dorothy Jean Moore
331 Fox st. SW QR
Grand Rapids, MI 49507-1548

 

AmeriCredit¥ginancial Services, Inc dha GM F
P O Box 1
Arlingtong# TX¥Y6096-3853

Jenelle,C. ZPnold
Aldridge @gte, LLP

4375 Fut Yr.

San Bieg@, CA 92117-3600

SUITE 12-100
DETROIT MI 48202-6024

(p} PORTFOLIO RY ASSOCIATES LLC
PO BOX 41067

NORFOLK VA 23841-1067

Page 9 of 10

(p) AMERICREDIT FINANCIAL SERVICS DBA GM FINAN
PO BOX 183853
ARLINGTON TX 76096-3853 ®

 

Bronsgn Hgtithcare Group
Dept #ag00

PO Box

Detroig? MI 48277-2000

CitPpangyal

BO Box 343172

Col 43218-3172
Barbara ley

Chapter rustee's Office
P.O, Boxsil

Kalamazoo, MI 49005-1109

    

Centralize’
PO Box 734g

  

SECURITIES & R@CHANGE COMM

BANKRUP TION
175 W. BLVD.
SUITE 900

CHICAGO, IL 60604-2815
Case:17-04788-jwo Doc #:55 Filed: 07/30/2021 Page 10 of 10

Sparrow Wealth System Spectrum Heagth Third Party ithholding Unit
$00 Religfle Parkway BO Box dd’ Michiga . of Treasury
Chicag 0686-0003 Grand Raped 49501-2207 PO Box 30

Lansing MI 48979-8285

Three R UNITED STATES TRUSTEE United Credit Union
701 § Hea PHE LEDYARD BUILDING, 2ND FLOOR 2807 § Sta reet
Three Rivers 125 OTTAWA NW, SUITE 200R & Saint Josefh MI 49085-2454

 

GRAND RAPIDS, MI 49503-2837

Wells FargogAuto Finance
PO Box 4
Pheonix 38-9704

United States Attorney’s Offic
330 Tonia Ave. NW

Ste, 501

Grand Rapids MI 49503-2580

 

Wells Fargo Bank N.A., d/b/a Wells Fargo Dea
P.O, Box 19657
Irvine, CA 92623-9657 @

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342{£}) and Fed.R,Bank.P, 2002 (g}(4}.

  

  
 

Port folpgmecovery (d) Portyiplig? Recovery Associates
140 Co e Blvd, 120 Compogate Blvd Ste 100
Norfolk g7A 23502 Norfolk fA 23502

 

 

The following recipients may be/have been bypassed for notice due to an undeliverable (u} or duplicate {d) address.

 
  
 

{u} Bayview Loan Servigglig, LEC, a Delaware Li (d)UnitedaStaj@s Trustee End of babel Matrix

the Ledyardg@bilding, 2nd Floor Mailable recipients 39
agivmsuite 200R Bypassed recipients a

Grand Rapids, MIj9503-2837 Total 41

 
 
